DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohi (US 7246632).

Ohi discloses in claim 1:  (and see annotated figure 1 below)

    PNG
    media_image1.png
    958
    1130
    media_image1.png
    Greyscale

An electromagnetic valve (10 figure 1) comprising: a solenoid (12/14/16/18/42/44/46) including: a bobbin (44) with a tubular shape (12) including a through- hole (center thereof) passing through the bobbin along an axial direction (i.e. the central axis thereof); a plunger (16/18) that is inserted in the through-hole on one axial side (valve/bottom side direction), and that is movably supported along the axial direction; a yoke (14) that is inserted in the through-hole on another axial side (fixed core/top side direction), and that is fixed to the bobbin; and a coil (46) that is wound around an outer peripheral portion of the bobbin to generate a magnetic force with energization to move the plunger in the axial direction (reciprocally in concert with the spring 15); and a flow path assembly including: a first flow path (30a); a second flow path (30b); and a valve housing portion (29/30) provided with a tubular space (at 1002) communicating with the first flow path and the second flow path; wherein the flow path assembly is coupled to the solenoid (via 42/26/30 coupling); and a valve (at 18a) housed in the valve housing portion and fixed to the plunger on the one axial side (i.e. the bottom side direction), and moves together with the plunger along the axial direction to switch between an open state and a closed state between the first flow path and the second flow path; the plunger includes: a passage (at 1004) that extends along the axial direction and opens toward the another axial side (top side direction at 14a), and that communicates with a gap (d3) between the plunger and the yoke; and an opening (1006) that opens radially outward from the passage and communicates with the gap through the passage; and the electromagnetic valve further includes a regulator (at 1008) to regulate a radially outward flow of a fluid flowing out from the passage to the gap at least in the open state (i.e. in other words, the regulator circuitously regulates fluid along a circuitous flow path between the core 14 and the armature/plunger 16 via the axial/radial stepped recess as seen at 1008.) 

Ohi discloses in claim 2:  The electromagnetic valve according to claim 1, wherein the regulator regulates the radially outward flow of the fluid flowing out from the passage to the gap even in the closed state (i.e. the circuitous flow path regulates the fluid in the gap.) 

Ohi discloses in claim 3:  The electromagnetic valve according to claim 1, wherein the regulator includes a surface (at 1010a including an inward facing radial surface of 16 or an outward facing radial surface of 14 at 1010b) opposing at least a radial direction which is perpendicular or substantially perpendicular to the axial direction.

Ohi discloses in claim 4:  The electromagnetic valve according to claim 1, wherein the regulator includes a protrusion (at 1012a at the top side and facing downwards direction) provided protruding on the yoke on the one axial side or on the plunger (at 1012b facing the upwards direction) on the another axial end side, and a recess (at 1014a,b) opposing the protrusion and into which the protrusion is fitted.

Ohi discloses in claim 5:  The electromagnetic valve according to claim 4, wherein the protrusion and the recess are separated from each other in a radial direction (at 1016 distance, i.e. there is a radial gap there between) which is perpendicular or substantially perpendicular to the axial direction.

Ohi discloses in claim 6:  The electromagnetic valve according to claim 4, wherein the protrusion (at 1012b) is provided on the plunger, and the recess (at 1014a) is provided in the yoke (on the outer circumferential side.) 

Ohi discloses in claim 7:  The electromagnetic valve according to claim 6, wherein the passage opens at a top portion of the protrusion on the another axial side (the top of the passage 1002 is circumscribed by the annular protrusion of 1012b of 16 at the top thereof.) 

Ohi discloses in claim 8:  The electromagnetic valve according to claim 4, wherein the recess (at 1014b) is provided in the plunger, and the protrusion (at 1012a) is provided on the yoke (the protrusion 1012a extends into the recess of 1014b.) 

Ohi discloses in claim 9:  The electromagnetic valve according to claim 8, wherein the passage opens at a bottom portion (i.e. passage begins to open at 1018) of the recess on the another axial side (i.e. top side.) 

Ohi discloses in claim 10:  The electromagnetic valve according to claim 6, wherein the recess includes an inner diameter (at 1010b) that is larger than an outer diameter (at 1010a) of the protrusion (under a broad reasonable interpretation of the claimed phrase, the recess includes a radial plane surface that has multiple diametric points there along that are greater in diameter than an outer diameter of the protrusion, in other words the surfaces overlap in a range-wise delimiting fashion, which meets the discrete claim limitation.) 

Ohi discloses in claim 11:  The electromagnetic valve according to claim 1, further comprising a pressing surface (the spring seat surfaces) between the plunger and the yoke to press the plunger along the axial direction together with the valve.

Ohi discloses in claim 12:  The electromagnetic valve according to claim 11, further comprising a pressing surface  housing portion (at 1014a,b and 1004 the spring seat surfaces are surrounded by the cylindrical surface and are defined distally by the upper and lower surfaces) extending across the plunger and the yoke to house the pressing surface.

Ohi discloses in claim 13:  The electromagnetic valve according to claim 12, wherein the pressing surface housing portion includes an increased diameter portion including an increased diameter portion of the passage (at 1014a,b which is larger than the diameter at 1004) 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the flow path assembly further includes a partition to partition the tubular space in the axial direction; and the opening is located on the one axial side with respect to the partition in the closed state, and is located on the another axial side with respect to the partition in the open state” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753